If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


BRIDGETT FEAGIN,                                                   UNPUBLISHED
                                                                   April 28, 2022
               Plaintiff/Counterdefendant-Appellant,

v                                                                  No. 356113
                                                                   Wayne Circuit Court
MICHAEL S. MOROSKI                                                 LC No. 19-008267-CZ

               Defendant/Counterplaintiff-Appellee.


Before: JANSEN, P.J., and SAWYER and RIORDAN, JJ.

PER CURIAM.

       Plaintiff, Bridgett Feagin, appeals as of right the trial court’s opinion and order denying
her request for costs and attorney fees, following the dismissal of the counterclaims brought by
defendant, Michael Moroski. We vacate in part, reverse in part, and remand for further
proceedings.

                                       I. BASIC FACTS

       Plaintiff was the owner of real property located at 8144 Lauder Street in Detroit, although
she had never lived there. On November 23, 2018, a fraudulent quitclaim deed was executed,
which purported to transfer plaintiff’s interest in the property to Nadia Helton in exchange for
$9,750. Plaintiff maintained that she never signed such a deed.1 On November 26, 2018, Helton
purportedly quitclaimed her interest in the property to defendant for $9,750.

       Immediately after obtaining the deed from Helton, defendant had the locks changed on the
house. Three days after defendant obtained the deed, a fire broke out at the house, and defendant
performed some repairs and improvements to the house.



1
 In her complaint, plaintiff noted that her “signature” on the deed misspelled her name, that the
deed provided an incorrect legal description of the property, and that the alleged notary was not
duly appointed by the Secretary of State.


                                               -1-
        Plaintiff later brought suit in district court in a summary proceeding to recover possession
of the property. Defendant filed a counterclaim, which sought a money judgment for the increase
in value to the property due to his improvements. The same day that defendant filed his
counterclaim, the parties reached a settlement. They agreed that plaintiff was entitled to possession
of the property and that the deed given by Helton to defendant was void. Further, the parties agreed
that defendant’s counterclaims would be allowed to proceed after being removed to circuit court.
The district court entered a consent judgment2 and a separate order removing defendant’s
counterclaims to the circuit court. In the circuit court, plaintiff moved for summary disposition of
defendant’s counterclaims, which the trial court3 granted.4

        Plaintiff thereafter moved for the recovery of costs and attorney fees pursuant to MCR
1.109(E), MCR 2.625(A), and MCL 600.2591. On November 9, 2020, the trial court issued an
opinion and order denying plaintiff’s request for costs and attorney fees. Plaintiff filed a motion
for reconsideration, arguing that the court erred by failing to award costs to plaintiff as the
prevailing party under MCR 2.625(A)(1)5 and erred by finding that defendant’s counterclaim was
not frivolous. The trial court denied plaintiff’s motion for reconsideration because she “merely
presented the same issues already ruled on by the Court” and “failed to demonstrate a palpable
error by which the Court and the parties have been misled.”

                                           II. JURISDICTION

        We first address whether we have jurisdiction to hear plaintiff’s appeal of right. Defendant
argues that this Court lacks jurisdiction because of plaintiff’s purported failure to supply all
transcripts of the lower court proceedings. We disagree. “Whether a court has subject-matter
jurisdiction is a question of law subject to review de novo.” Usitalo v Landon, 299 Mich App 222,
228; 829 NW2d 359 (2012).

       We first note that we have previously denied defendant’s motion to dismiss, which was
premised on the same jurisdictional argument. Feagin v Moroski, unpublished order of the Court
of Appeals, entered August 13, 2021 (Docket No. 356113). We are bound by that prior
determination. See Bennett v Detroit Police Chief, 274 Mich App 307, 311 n 1; 732 NW2d 307
(2006) (applying the law of the case to avoid revisiting a jurisdictional challenge because “[t]his
Court’s order denying plaintiff’s motion to dismiss based on the jurisdiction of this Court controls
the outcome of this issue on appeal”). Moreover, defendant erroneously relies on MCR
7.210(B)(1) and MCR 7.211(C)(2)(b), but these court rules do not speak to the Court’s jurisdiction


2
 In particular, the consent judgment states that “[p]laintiff has a right to recover possession of the
property” and that “[plaintiff] is the lawful owner of the property.”
3
    Our use of “trial court” in this opinion refers to the circuit court.
4
    Defendant did not appeal the grant of plaintiff’s motion for summary disposition.
5
  Related to the failure to award costs under MCR 2.625(A)(1), plaintiff alternatively argued that
the court erred when it failed to provide its reasons in writing for denying costs as the prevailing
party.



                                                     -2-
or authority to hear a case. See Grubb Creek Action Comm v Shiawassee Co Drain Comm’r, 218
Mich App 665, 668; 554 NW2d 612 (1996) (“Jurisdiction is the power of a court to act and the
authority of a court to hear and determine a case.”). Whether there are grounds to dismiss an action
or appeal is not the same as saying the Court lacks jurisdiction to hear the action or appeal.
Jurisdiction instead is governed by MCR 7.203, which was satisfied in this case.6

                               III. COSTS TO PREVAILING PARTY

       Plaintiff argues that the trial court abused its discretion when it denied her motion for costs
under MCR 2.625(A)(1). We agree.

        “This Court reviews for an abuse of discretion a trial court’s ruling on a motion for costs
pursuant to MCR 2.625.” Van Elslander v Thomas Sebold & Assoc, Inc, 297 Mich App 204, 211;
823 NW2d 843 (2012). A court abuses its discretion when it selects an outcome falling outside
the range of reasonable and principled outcomes. Ronnisch Constr Group, Inc v Lofts on the Nine,
LLC, 499 Mich 544, 552; 886 NW2d 113 (2016). Consequently, a court necessarily abuses its
discretion when it commits an error of law. Id.

          MCR 2.625(A)(1) states:

                  Costs will be allowed to the prevailing party in an action, unless prohibited
          by statute or by these rules or unless the court directs otherwise, for reasons stated
          in writing and filed in the action.

         There is no question that plaintiff was the prevailing party in the circuit court. The only
claims at issue in the circuit court were defendant’s counterclaims, and those counterclaims were
dismissed on the merits pursuant to the grant of plaintiff’s motion for summary disposition. The
starting presumption is that costs are allowed as a matter of course to the prevailing party. Van
Elslander, 297 Mich App at 216; Guerrero v Smith, 280 Mich App 647, 671; 761 NW2d 723
(2008). That is why courts need not justify the award of costs to a prevailing party and only have
to justify the denial of such costs. Blue Cross & Blue Shield of Mich v Eaton Rapids Community
Hosp, 221 Mich App 301, 308; 561 NW2d 488 (1997).

        In this instance, the trial court denied plaintiff’s motion for costs and attorney fees. But
the court’s opinion focused solely on whether defendant’s counterclaims were frivolous; it did not
address the award of costs as a prevailing party under MCR 2.625(A)(1). Indeed, the only rationale
the court provided for denying plaintiff’s motion was that plaintiff had failed to show that
defendant’s counterclaims were frivolous. Because the court did not provide any applicable
reasoning for denying costs to plaintiff as the prevailing party, the court abused its discretion. In
other words, the court’s finding that defendant’s counterclaims were not frivolous is not pertinent
to whether costs should have been awarded to plaintiff as the prevailing party under MCR
2.625(A)(1). Accordingly, we vacate the denial of plaintiff’s motion with respect to her request
for costs under MCR 2.625(A)(1) and remand to allow the court either to award costs in favor of
plaintiff or to decline to award costs “as long as the court provides an adequate reason in writing


6
    We also note that all of the missing transcripts have since been provided to this Court.


                                                   -3-
under MCR 2.625(A)(1).” Gentris v State Farm Mut Auto Ins Co, 297 Mich App 354, 368; 824
NW2d 609 (2012).

                         IV. SANCTIONS FOR FRIVOLOUS ACTION

       Plaintiff argues that the trial court clearly erred by finding that defendant’s counterclaims
were not frivolous. We agree.

        This Court reviews a trial court’s decision whether to award sanctions for a frivolous filing
for an abuse of discretion. Sprenger v Bickle, 307 Mich App 411, 422-423; 861 NW2d 52 (2014).
But any of the trial court’s factual findings, including findings pertaining to frivolousness, are
reviewed for clear error. Id. at 423. A finding is clearly erroneous when the reviewing court is
left with a definite and firm conviction that a mistake was made. American Alternative Ins Co, Inc
v York, 252 Mich App 76, 80; 650 NW2d 729 (2002), aff’d 470 Mich 28 (2004).

     Plaintiff sought sanctions under MCR 1.109(E), MCR 2.625(A)(2), and MCL 600.2591.
MCR 1.109(E) provides, in pertinent part:

             (5) Effect of Signature. The signature of a person filing a document,
       whether or not represented by an attorney, constitutes a certification by the signer
       that:

               (a) he or she has read the document;

               (b) to the best of his or her knowledge, information, and belief formed after
       reasonable inquiry, the document is well grounded in fact and is warranted by
       existing law or a good-faith argument for the extension, modification, or reversal
       of existing law; and

               (c) the document is not interposed for any improper purpose, such as to
       harass or to cause unnecessary delay or needless increase in the cost of litigation.

              (6) Sanctions for Violation. If a document is signed in violation of this rule,
       the court, on the motion of a party or on its own initiative, shall impose upon the
       person who signed it, a represented party, or both, an appropriate sanction, which
       may include an order to pay to the other party or parties the amount of the
       reasonable expenses incurred because of the filing of the document, including
       reasonable attorney fees. The court may not assess punitive damages.

              (7) Sanctions for Frivolous Claims and Defenses. In addition to sanctions
       under this rule, a party pleading a frivolous claim or defense is subject to costs as
       provided in MCR 2.625(A)(2). The court may not assess punitive damages.

Thus, under MCR 1.109(E)(6), sanctions are appropriate when, among other things, the party had
no reasonable basis to believe that the facts underlying the party’s legal position were true or the
party’s legal position was devoid of arguable legal merit. See also Ford Motor Co v Dep’t of
Treasury, 313 Mich App 572, 589; 884 NW2d 587 (2015).



                                                -4-
       And MCR 2.625(A)(2) provides:

               In an action filed on or after October 1, 1986, if the court finds on motion
       of a party that an action or defense was frivolous, costs shall be awarded as provided
       by MCL 600.2591.

MCL 600.2591 provides, in turn:

                (1) Upon motion of any party, if a court finds that a civil action or defense
       to a civil action was frivolous, the court that conducts the civil action shall award
       to the prevailing party the costs and fees incurred by that party in connection with
       the civil action by assessing the costs and fees against the nonprevailing party and
       their attorney.

               (2) The amount of costs and fees awarded under this section shall include
       all reasonable costs actually incurred by the prevailing party and any costs allowed
       by law or by court rule, including court costs and reasonable attorney fees.

              (3) As used in this section:

              (a) “Frivolous” means that at least 1 of the following conditions is met:

              (i) The party’s primary purpose in initiating the action or asserting the
       defense was to harass, embarrass, or injure the prevailing party.

               (ii) The party had no reasonable basis to believe that the facts underlying
       that party’s legal position were in fact true.

              (iii) The party’s legal position was devoid of arguable legal merit.

              (b) “Prevailing party” means a party who wins on the entire record.

Importantly, “ ‘[a] claim is not frivolous merely because the party advancing the claim does not
prevail on it.’ ” Grass Lake Improvement Bd v Dep’t of Environmental Quality, 316 Mich App
356, 365; 891 NW2d 884 (2016) (citation omitted).

       The trial court’s ruling regarding frivolousness is as follows:

               Defendant Moroski gave a consent judgment as to Plaintiff Feagin’s
       summary proceedings claim and did not fight her request for possession of the
       subject property. Although Defendant Moroski was aware that he held a forged
       deed and that Plaintiff Feagin was the owner of the subject property, Defendant
       Moroski believed he was entitled to compensation for improvements he alleges he
       made pursuant to MCR 3.411(F)(1). The Court finds that Plaintiff Feagin failed to
       show that Defendant Moroski’s counterclaim for damages was frivolous because
       his counterclaim had no legal support in law or equity and his counterclaim did not
       present a colorable legal argument for the extension of any legal principle or
       doctrine that could provide recovery.


                                                -5-
        Although the trial court found that defendant’s counterclaims were not frivolous, it is not
clear on what basis the court made its finding. The trial court’s opinion was sparse with any actual
findings or rationales. However, we infer that the basis for the court’s ruling was the sentence
immediately preceding its ruling, which provided that defendant was aware that he held a forged
deed and was aware that plaintiff was the owner of the property, but nonetheless “believed he was
entitled to compensation . . . pursuant to MCR 3.411(F)(1).” Thus, the court thought that the
counterclaims were not frivolous because defendant held a subjective belief that his claims were
valid. While this subjective belief could vitiate some grounds for frivolousness, such as MCL
600.2591(3)(a)(i)’s “improper purpose,” it does not address all of them.

       One of the primary deficiencies with defendant’s counterclaim is that it is based on MCR
3.411, particularly subpart (F)(1), which states:

               Within 28 days after the finding of title, a party may file a claim against the
       party found to have title to the premises for the amount that the present value of the
       premises has been increased by the erection of buildings or the making of
       improvements by the party making the claim or those through whom he or she
       claims.

However, under MCR 3.411(A),

       [t]his rule applies to actions to determine interests in land under MCL 600.2932. It
       does not apply to summary proceedings to recover possession of premises under
       MCL 600.5701-600.5759.

        Thus, by its plain terms, MCR 3.411 only applies to actions to quiet title brought in the
circuit court. See MCR 3.411(A); MCL 600.2932(1). The underlying action in this case was
plaintiff’s action to recover possession in a summary proceeding in the district court pursuant to
MCL 600.5714. Defendant’s counterclaim even acknowledges that plaintiff’s action was brought
as a summary proceeding under MCL 600.5701 et seq. to recover possession of real property.
Indeed, defendant also acknowledged in his counterclaim that “MCR 3.411 does not apply to MCL
600.5701 thru 600.5759.” Yet, despite recognizing this prohibition, defendant continued to rely
on MCR 3.411 to recover a money judgment from plaintiff for the alleged increase in value to the
property as a result of defendant’s improvements. Therefore, even assuming defendant had a
subjective belief that he could recover under MCR 3.411, such a belief is patently not reasonable
under the present circumstances. Defendant recognized that plaintiff’s claim was brought under
the summary-proceedings act and recognized that MCR 3.411 was inapplicable to summary
proceedings, yet he still tried to recover money under that court rule. Therefore, we are left with
a definite and firm conviction that the trial court made a mistake because defendant’s counterclaim
involving MCR 3.411, on its face, “was devoid of arguable legal merit.”                       MCL
                     7
600.2591(3)(a)(iii).



7
 We are aware that the summary proceeding for possession resulted in a consent judgment, which
provided that plaintiff was entitled to recover possession and also ordered that plaintiff “is the



                                                -6-
        Therefore, the trial court clearly erred by relying on defendant’s subjective belief that his
counterclaim was valid under MCR 3.411. Any subjective belief was patently unreasonable, and
any claims based on MCR 3.411 were devoid of arguable legal merit, as evidenced by defendant’s
own acknowledgments in his counterclaim. Accordingly, we reverse in part the trial court’s order
to the extent that it holds that defendant’s counterclaims were not frivolous and remand for further
proceedings.

       Vacated in part, reversed in part, and remanded for further proceedings consistent with this
opinion. We do not retain jurisdiction.



                                                              /s/ Kathleen Jansen
                                                              /s/ David H. Sawyer
                                                              /s/ Michael J. Riordan




lawful owner of the property.” Thus, it seems that the consent judgment purported to establish a
“finding of title,” which is one of the prerequisites for invoking MCR 3.411(F)(1). However,
despite this purported “finding of title,” MCR 3.411(A)’s prohibition of the rule applying to
summary proceedings is definite and clear. In any event, defendant could not have relied on the
district court’s consent judgment in preparing his counterclaim because the counterclaim had
already been filed at the time of the judgment’s entry.


                                                -7-